Exhibit 10.2

 

EXECUTION

 

FIRST AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”), dated as of September 9, 2014, is entered into by and among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Borrower”), each of SEP
HOLDINGS III, LLC, a Delaware limited liability company (“SEP”), SN MARQUIS LLC,
a Delaware limited liability company (“SN Marquis”), SN COTULLA ASSETS, LLC, a
Texas limited liability company (“SN Cotulla”), SN OPERATING, LLC, a Texas
limited liability company (“SN Operating”), SN TMS, LLC, a Delaware limited
liability company (“SN TMS”), and SN CATARINA, LLC, a Delaware limited liability
company (“SN Catarina; together with SEP, SN Marquis, SN Cotulla, SN Operating
and SN TMS collectively, the “Guarantors” and each, a “Guarantor”), the Required
Lenders party hereto, and ROYAL BANK OF CANADA, as Administrative Agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders, the Issuing Bank and
the Administrative Agent previously entered into that certain Second Amended and
Restated Credit Agreement dated as of June 30, 2014 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) and certain
other Loan Documents (as defined in the Credit Agreement) in connection
therewith.

 

B.            The Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein to permit the issuance of
additional Senior Unsecured Notes.  The Administrative Agent and the Required
Lenders are willing to amend the Credit Agreement on the terms and conditions
contained in this First Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this First Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent agree as follows:

 

1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to them in the Credit Agreement.

 

2.             Specific Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

 

(i)            The following defined terms are hereby added to Section 1.02 of
the Credit Agreement in the proper alphabetical order:

 

1

--------------------------------------------------------------------------------


 

“First Amendment means that certain First Amendment to Second Amended and
Restated Credit Agreement dated the First Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent.”

 

“First Amendment Effective Date means September 9, 2014.”

 

(ii)           The defined term “Agreement” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Agreement means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, and as the same may from time to time be amended,
modified, supplemented or restated.”

 

(iii)          The defined term “Senior Unsecured Notes Maximum Issuance Amount”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Senior Unsecured Notes Maximum Issuance Amount” means (i) at any time prior to
the Borrower’s furnishing to the Administrative Agent and each Lender pursuant
to Section 8.01(b) the quarterly financial statements for the fiscal quarter
ending September 30, 2014, the maximum amount of Senior Unsecured Notes that at
the time of issuance could be issued such that, after giving effect to such
issuance, the aggregate principal amount of Senior Unsecured Notes outstanding
is not greater than $1,800,000,000, and (ii) at any time after the Borrower’s
furnishing to the Administrative Agent and each Lender pursuant to
Section 8.01(b) the quarterly financial statements for the fiscal quarter ending
September 30, 2014, the maximum amount of Senior Unsecured Notes that at the
time of issuance could be issued such that, after giving pro forma effect to
such issuance, the Borrower would be in compliance with Section 9.01.

 

3.             Borrower’s Ratification.  The Borrower hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect. Nothing in this First Amendment extinguishes, novates or
releases any right, claim, Lien, security interest or entitlement of any of the
Lenders, the Issuing Bank or the Administrative Agent created by or contained in
any of such documents nor is Borrower released from any covenant, warranty or
obligation created by or contained herein or therein.

 

4.             Guarantors’ Ratification.  Each Guarantor by its execution in the
space provided below under “ACKNOWLEDGED for purposes of Section 4” hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of the
Obligations, and its execution and delivery of this First Amendment does not
indicate or establish an approval or consent requirement by any Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the

 

2

--------------------------------------------------------------------------------


 

other Loan Documents (other than the Guaranty or any other Loan Document to
which a Guarantor is a party).

 

5.             Conditions to Effectiveness of First Amendment.  This First
Amendment shall be effective upon the satisfaction, in the Administrative
Agent’s sole discretion, of the following conditions precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from the Borrower and the Required Lenders
duly executed signature pages to, this First Amendment, and shall have received
a duly executed acknowledgement of Section 4 of this First Amendment from each
Guarantor; and

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request.

 

6.             No Implied Amendment, Waiver or Consent. This First Amendment
shall not constitute an amendment or waiver of any provision not expressly
referred to herein and shall not be construed as a consent to any action on the
part of the Borrower that would require a waiver or consent of the Lenders or
Required Lenders, as applicable, or an amendment or modification to any term of
the Loan Documents except as expressly stated herein.

 

7.             Miscellaneous.  This First Amendment is a Loan Document.  Except
as affected by this First Amendment, the Loan Documents are unchanged and
continue in full force and effect.  However, in the event of any inconsistency
between the terms of the Credit Agreement, as amended by this First Amendment,
and any other Loan Document, the terms of the Credit Agreement will control and
the other document will be deemed to be amended to conform to the terms of the
Credit Agreement.  All references to the Credit Agreement will refer to the
Credit Agreement as amended by this First Amendment and any other amendments
properly executed among the parties.  Borrower agrees that all Loan Documents to
which it is a party (whether as an original signatory or by assumption of the
Obligations) remain in full force and effect and continue to evidence its legal,
valid and binding obligations enforceable in accordance with their terms (as the
same are affected by this First Amendment or are amended in connection with this
First Amendment).  AS A MATERIAL INDUCEMENT TO THE ADMINISTRATIVE AGENT AND
LENDERS PARTY HERETO TO ENTER INTO THIS FIRST AMENDMENT, BORROWER RELEASES THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LENDERS AND THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES,
AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR ACTIONS OR FAILURES TO ACT IN
CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE. 
NO COURSE OF DEALING BETWEEN BORROWER OR ANY OTHER PERSON, ON THE ONE HAND, AND
THE ADMINISTRATIVE AGENT, ISSUING BANK AND THE LENDERS, ON THE OTHER, WILL BE
DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT AGREEMENT OR AFFECTED BORROWER’S,
THE ADMINISTRATIVE AGENT’S, THE ISSUING BANK’S OR THE LENDERS’ RIGHT TO ENFORCE
THE

 

3

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT AS WRITTEN.  This First Amendment will be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

 

8.             Form.  Each agreement, document, instrument or other writing to
be furnished to the Administrative Agent and/or the Lenders under any provision
of this instrument must be in form and substance satisfactory to the
Administrative Agent and its counsel.

 

9.             Headings. The headings and captions used in this First Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this First Amendment, the Credit Agreement, or the other Loan
Documents.

 

10.          Interpretation. Wherever possible each provision of this First
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this First Amendment shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this First Amendment.

 

11.          Multiple Counterparts.  This First Amendment may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement.  This First Amendment may be transmitted
and/or signed by facsimile, telecopy or electronic mail.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, all Lenders, the Administrative Agent and the Issuing Bank.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

12.          Governing Law.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWER:

 

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Executive Vice President – Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED for the purposes stated in Section 4:

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

SN CATARINA, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Executive Vice President – Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:

Yvonne Brazier

 

Title:

Manager

 

3

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

ISSUING BANK AND LENDER:

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

/s/ Evans Swann Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Whitney Gaston

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Ian Payne

 

Name:

Ian Payne

 

Title:

Vice President

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

Title:

Director

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Ryan K. Michael

 

Name:

Ryan K. Michael

 

Title:

Senior Vice President

 

 

 

 

 

 

 

IBERIABANK

 

 

 

 

 

 

 

By:

/s W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

5

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., f/k/a Union Bank, N.A.

 

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

 

 

 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

 

 

By:

/s/ David Bornstein

 

Name:

David Bornstein

 

Title:

Director

 

 

 

 

 

 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jim Ducote

 

Name:

Jim Ducote

 

Title:

Managing Director

 

6

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Mark Roche

 

Name:

Mark Roche

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Benjamin J. Leonard

 

Name:

Benjamin J. Leonard

 

Title:

Vice President

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name:

Jeffery Treadway

 

Title:

Senior Vice President

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Byron L. Cooley

 

Name:

Byron L. Cooley

 

Title:

Executive Director

 

7

--------------------------------------------------------------------------------